                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MALLINCKRODT ARD LLC,

                       Plaintiff,
                                                  Civil Action No. 19-cv-1471 (TFH)
        v.
                                                  UNDER SEAL
 SEEMA VERMA, et al.,

                       Defendants.


                                    MEMORANDUM OPINION

       Plaintiff Mallinckrodt ARD LLC filed this lawsuit challenging the Centers for Medicare

& Medicaid Services’ (CMS’s) conclusion that Mallinckrodt is using the wrong base date

Average Manufacturer Price (AMP) to calculate federally mandated rebates it must pay for the

H.P. Acthar Gel® pharmaceutical drug under the statutory Medicaid Drug Rebate Program.

Defendants Seema Verma, Administrator of CMS, and Alex M. Azar II, Secretary of the United

States Department of Health and Human Services (HHS), counter by alleging that Mallinckrodt

has been underpaying the required rebates and depriving Medicaid of hundreds of millions of

dollars since 2013.

       Pending before the Court are the following three motions: (1) Mallinckrodt’s Motion for

Preliminary Injunction, ECF No. 4; (2) Government’s Motion for Summary Judgment, ECF No.

17; and (3) Mallinckrodt’s Cross Motion for Summary Judgment, ECF No. 22. Because there

are no material facts in dispute and CMS lawfully determined that the Medicaid Drug Rebate

Program statute requires that Acthar’s base date AMP be calculated based on the date the drug

was approved by the United States Food and Drug Administration (FDA) under New Drug
Application (NDA) number 008372, the Court will deny Mallinckrodt’s motions and grant the

defendants’ motion.

                      STATUTORY AND REGULATORY STRUCTURE

       Mallinckrodt ARD LLC is a pharmaceutical company that markets and sells a drug called

H.P. Acthar Gel® (Acthar), which is an adrenocorticotropic hormone (ACTH) analogue derived

from pigs’ pituitary glands. Administrative Record (“A.R.”) 28, 182. Mallinckrodt acquired

Acthar in 2014 when it purchased the drug’s prior manufacturer, Questcor Pharmaceuticals.

A.R. 54. Many of the relevant events in this case occurred while Questcor reigned as Acthar’s

manufacturer before merging with Mallinckrodt. At issue is whether CMS lawfully determined

that Questcor and Mallinckrodt have been miscalculating Acthar’s Medicaid rebates since 2013.

       Resolving this issue implicates two federal statutes that are administered by operating

divisions of HHS. The first statute is the Federal Food, Drug, and Cosmetic Act, ch. 675, 52

Stat. 1040 (codified as amended at 21 U.S.C. § 301 et seq.), which governs drug applications and

is administered by the United States Food and Drug Administration (FDA). 1 The second statute

is Title XIX of the Social Security Act, 79 Stat. 343 (codified as amended at 42 U.S.C. §§ 1396–

1396v), which is commonly known as the “Medicaid Act.” The Medicaid Act establishes the

Medicaid Drug Rebate Program and specifies how drug rebates must be calculated. See 42

U.S.C. § 1396r-8. The Medicaid Act and Medicaid Drug Rebate Program are administered by

CMS. See Moore ex rel. Moore v. Reese, 637 F.3d 1220, 1235 (11th Cir. 2011) (stating that



1
  Many documents in the Administrative Record contain acronyms. For ease, and to avoid
taxing the reader’s memory about what a particular acronym means, the Court will avoid using
all but the most readily recognized acronyms, such as CMS, HHS, FDA, and NDA. The first
time the Court mentions a phrase that is referred to in the record by acronym, however, the
associated acronym will be identified for cross reference even though that acronym might not be
used again in this opinion.

                                                2
CMS “is charged with administering the Medicaid Act”). Because it is important to understand

the process to obtain FDA approval for new drugs, and labeling changes to add new indications

for previously approved drugs, as well as how the Medicaid Drug Rebate Program works, the

Court will begin with a brief discussion of both the Federal Food, Drug, and Cosmetic Act and

the Medicaid Act before proceeding to discuss the facts and the Court’s analysis of the legal

issues.

I.        THE FEDERAL FOOD, DRUG, AND COSMETIC ACT AND ITS
          IMPLEMENTING REGULATIONS

          Section 505 of the Federal Food, Drug, and Cosmetic Act requires companies to apply for

FDA approval before marketing a “new drug” commercially. 21 U.S.C. § 355(a); accord United

States v. Rutherford, 442 U.S. 544, 551 (1979) (“By its terms, § 505 of the Act requires

premarketing approval for ‘any new drug’ unless it is intended solely for investigative use or is

exempt under one of the Act’s grandfather provisions.”). The Act defines “new drug” in relevant

part to mean “[a]ny drug . . . the composition of which is such that such drug is not generally

recognized, among experts qualified by scientific training and experience to evaluate the safety

and effectiveness of drugs, as safe and effective for use under the conditions prescribed,

recommended, or suggested in the labeling thereof.” 21 U.S.C. § 321(p).

          A drug manufacturer may apply to the FDA for approval to market a new drug after the

manufacturer obtains sufficient evidence about the drug’s safety and effectiveness to satisfy the

FDA’s requirements. See New Drug Application (NDA), Drugs@FDA Glossary of Terms,

https://www.fda.gov/drugs/drug-approvals-and-databases/drugsfda-glossary-terms. The

application for a new drug is subject to certain conditions and procedures outlined in the Federal

Food, Drug, and Cosmetic Act and the regulations that implement that Act. See 21 U.S.C.

§ 355(b); 21 C.F.R. §§ 314.50–314.99.


                                                 3
       Although there are three types of drug marketing applications, the only one that is

relevant here is the type generically titled “New Drug Application” and referred to by the

acronym “NDA.” 2 The Federal Food, Drug, and Cosmetic Act’s regulations define the terms

“new drug application, or NDA” to mean in relevant part “the application described under [21

C.F.R.] § 314.50, including all amendments and supplements to the application.” 21 C.F.R.

§ 314.3(b). 21 C.F.R. § 314.50, in turn, is the federal regulation that sets forth the required

contents and format for NDAs and their supplements. 21 C.F.R. § 314.50 (stating that “NDAs

and supplements to approved NDAs are required to be submitted in the form and contain the

information, as appropriate for the particular submission, required under this section”). As

indicated, the statute and regulation contemplate that an NDA includes later amendments or

supplements rather than treating amendments or supplements as independent NDAs. 21 U.S.C.

§ 355(b); 21 C.F.R. § 314.50.

        As will become clear, much of the dispute in this case revolves around numbers the FDA

assigns to NDAs and their supplements. When manufacturers like Mallinckrodt and Questcor

submit an NDA the FDA assigns the application a six-digit number. See New Drug Application

(NDA) Number, Drugs@FDA Glossary of Terms, https://www.fda.gov/ drugs/drug-approvals-

and-databases/drugsfda- glossary-terms (defining “New Drug Application Number” to mean a

“six digit number . . . assigned by FDA staff to each application for approval to market a new

drug in the United States”). “A drug can have more than one application number if it has




2
  The other two types of applications are Abbreviated New Drug Applications (ANDAs), which
are governed by § 505(j) of the Federal Food, Drug, and Cosmetic Act and its implementing
regulations, and Biologic License Applications (BLAs), which are governed by § 351 of the
Public Health Service Act (PHSA), 42 U.S.C. § 262(a), and its implementing regulations.

                                                  4
different dosage forms or routes of administration.” Id. The FDA assigns NDA numbers “[f]or

internal tracking purposes.” Id.

        When a company seeks to “make changes” to a drug “that already has an approved new

drug application (NDA)” the company may do so by submitting a “supplement” application to

the FDA’s Center for Drug Evaluation and Research (CDER). Supplement, Drugs@FDA

Glossary of Terms, https://www.fda.gov/drugs/drug-approvals-and-databases/drugsfda-glossary-

terms. The Center for Drug Evaluation and Research “must approve all important NDA changes

(in packaging or ingredients, for instance) to ensure the conditions originally set for the product

are still met.” 3 Id.

        Important to this case, when a drug manufacturer seeks to add a new indication 4 for a

drug that has an existing FDA-approved NDA and number, the Federal Food, Drug, and

Cosmetic Act’s implementing regulations contemplate that the request will be presented as an

“efficacy supplement,” which is defined to mean, in relevant part, a “supplement to an approved

NDA proposing to . . . [a]dd or modify an indication or claim.” 21 C.F.R. § 314.3(b). A

“supplement” is assigned a “supplement number” that is “associated with an existing FDA New

Drug Application (NDA) number.” Supplement Number, Drugs@FDA Glossary of Terms,

https://www.fda.gov/ drugs/drug-approvals-and-databases/drugsfda-glossary-terms. The

supplement number “is usually, but not always, sequential, starting with 001.” Id.




3
  The FDA’s Center for Drug Evaluation and Research has numerous offices and divisions,
including the Division of Metabolism and Endocrinology Products (DMEP) and the Division of
Neurology Products (DNP). CDER Offices and Divisions, U.S. Food and Drug Administration,
https://www.fda.gov/about-fda/center-drug-evaluation-and-research/cder-offices-and-divisions.
4
 An “indication” identifies “what the drug is used for.” Label, Drugs@FDA Glossary of Terms,
https://www.fda.gov/drugs/ drug-approvals-and-databases/ drugsfda-glossary-terms.

                                                  5
       In addition to the Federal Food, Drug, and Cosmetic Act and its implementing

regulations, the FDA circulates additional guidance about matters related to NDAs in the form of

various agency manuals for industry. One such document is the Guidance for Industry

Submitting Separate Marketing Applications and Clinical Data for Purposes of Assessing User

Fees (“Guidance for Industry”). A.R. 898–907. As the FDA explains in the Guidance for

Industry, “[b]ecause different user fees are assessed for original applications and supplements,

FDA believes it is useful to provide guidance to applicants on the Agency’s interpretation of

what constitutes a separate original application, amendment, or supplement.” A.R. 902.

Notably, the Guidance for Industry instructs drug manufacturer’s that changes to an approved

drug to add a new indication “should be submitted individually in a separate supplement to an

approved original application.” A.R. 906 (emphasis added).

       Another example of an FDA document that provides guidance about NDAs is the Center

for Drug Evaluation and Research’s Manual of Policy and Procedures (MAPP). A.R. 936–45.

That manual “describes the new drug application (NDA) classification code assigned by the

Center for Drug Evaluation and Research (CDER) to an NDA based on characteristics of the

product in the application.” A.R. 936. The classification code is different from the NDA

number, see A.R. 937 – 42 (identifying the various current and obsolete codes), and “provides a

way of categorizing new drug applications . . . including their relationships to products already

approved or marketed in the United States,” A.R. 936. The Manual of Policy and Procedures

states that it is the FDA’s policy to “tentatively assign[] an NDA classification code by the filing

date for a new application and reassess[] the code at the time of approval.” A.R. 936. “The

reassessment will be based upon relationships of the drug product being approved to products




                                                  6
already approved or marketed in the United States at the time of approval.” A.R. 936–37. “FDA

may also reassess the code after approval.” A.R. 937.

       The version of the Manual of Policy and Procedures that was submitted as part of the

Administrative Record in this case identifies the NDA classification codes to be Type 1 through

Type 10. A.R. 937–42. The only NDA classification code that is relevant here is Type 6, which

the Manual explains is now obsolete but was used through July 2009 “for a drug product that

duplicates a drug product already approved or marketed in the United States by the same

applicant, except that it is intended for a new indication or claim (same active moiety or

combination of active moieties, same salt(s), ester(s), or other noncovalent derivative(s), same

dosage form, and same formulation (including all ingredients used in the manufacturing process

whether or not they are present in the final dosage form)).” A.R. 940 & n.5 (noting that “July 27,

2009 is the date of implementation of the Document Archiving, Reporting and Regulatory

Tracking System (DARRTS), which made Type 6 obsolete” (emphasis in original)).

II.    THE MEDICAID ACT AND THE MEDICAID DRUG REBATE PROGRAM

       After the FDA approves a new drug under the Federal Food, Drug, and Cosmetic Act, the

drug’s manufacturer (also referred to as the drug’s “labeler”) may seek to have the drug covered

by Medicaid through the Medicaid Drug Rebate Program. See Medicaid National Drug Rebate

Agreement, CMS, https://www.medicaid.gov/ medicaid/prescription-drugs/medicaid-drug-

rebate-program/national-drug-rebate-agreement/index.html (discussing the requirements and

process to request a Medicaid National Drug Rebate agreement). “Medicaid, as everyone knows,

is a cooperative state-federal program designed to provide medical assistance to poor people.”

Indiana Family & Soc. Servs. Admin. v. Thompson, 286 F.3d 476, 477 (7th Cir. 2002). It was

established in 1965 when Congress amended the Social Security Act by adding Title XIX.



                                                 7
Pharm. Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 650 (2003). Each state establishes its

own Medicaid plan but plans that are approved by the federal government are eligible to receive

federal matching funds. Indiana Family & Soc. Servs. Admin., 286 F.3d at 477.

       The Medicaid Drug Rebate Program—which, as already explained, is administered by

CMS—is set forth in the Medicaid Act and serves to offset federal and state agencies’ costs for

covered outpatient drugs prescribed to Medicaid patients. 42 U.S.C. § 1396r-8(b); see Verified

Compl. ¶ 16, ECF No. 1 (averring that drug manufacturers are required to “pay greater rebate

amounts where price increases outpace the rate of inflation”). To participate in the Medicaid

Drug Rebate Program a drug must be a “covered outpatient drug” as defined in the Medicaid Act

and its manufacturer must have a rebate agreement with the Secretary of HHS. 42 U.S.C. §§

1396r-8(a)(1), (k)(2)–k(4). Rebate agreements afford Medicaid coverage for qualifying drugs

but mandate that the drug’s manufacturer provide a rebate to participating states to reduce the

costs of dispensed outpatient drugs that a state expends under its Medicaid plan. 42 U.S.C. §

1396r-8(b)(1)(B).

       The Medicaid Act mandates how drug manufacturers must calculate the amount of rebate

for “each dosage form and strength of a single source drug” under the Medicaid Drug Rebate

Program. 42 U.S.C. § 1396r-8(c)(1)(A). A “single source drug” is defined in relevant part to

mean a drug that is “produced or distributed under a new drug application approved by the Food

and Drug Administration.” 42 U.S.C. § 1396r-8(k)(7)(A)(iv). The Medicaid Act’s

implementing regulations state more particularly that a “single source drug means a covered

outpatient drug that is produced or distributed under an original NDA approved by FDA and has

an approved NDA number issued by FDA.” 42 C.F.R. § 447.502. The regulations further state

that “[f]or purposes of this definition and the MDR program, an original NDA means an NDA,



                                                 8
other than an ANDA, approved by the FDA for marketing, unless CMS determines that a narrow

exception applies.” 5 Id.

       The Medicaid Act and its implementing regulations do not define “new drug application”

or “NDA.” As already discussed, however, the Food, Drug, and Cosmetic Act’s implementing

regulations define those terms to mean “the application described under § 314.50” including “all

supplements to the application.” 21 C.F.R. § 314.3(b). Accordingly, to summarize, a drug

manufacturer must calculate the required rebate for each dosage form and strength of a covered

outpatient drug that is being produced or distributed under an FDA-approved new drug

application, as described in 21 U.S.C. § 314.50, including all supplements.

       The calculated rebate amount for single source drugs is referred to as a “unit rebate

amount (URA)” and consists of a basic rebate plus an additional rebate. 42 U.S.C. §§ 1396r-

8(c)(1), (c)(2). The basic rebate amount equals the number of a drug’s units the state paid for

under its Medicaid plan multiplied by the greater of (1) the AMP minus the best price for the

drug or (2) a statutorily set minimum rebate percentage of the drug’s AMP. 42 U.S.C. § 1396r-

8(c)(1). The additional rebate is the amount, if any, that the drug’s AMP for a particular quarter

exceeded the so-called “base date AMP,” which is a covered outpatient drug’s AMP for the third

quarter of 1990 if the drug was FDA-approved on or before October 1, 1990, or the AMP for the




5
  In a response to comments accompanying CMS’s issuance of a final rule implementing
provisions of the Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of 2010 (collectively the “Affordable Care Act”), the
agency stated that the narrow exception involves circumstances in which “for the purposes of the
Medicaid Drug Rebate (MDR) program, certain drugs might be more appropriately treated as if
they were approved under an ANDA and classified as a noninnovator multiple source drug.”
Medicaid Program; Covered Outpatient Drugs, 81 Fed. Reg. 5,170, 5,191 (Feb. 1, 2016) (to be
codified at 42 C.F.R. § 447).
                                                 9
first full quarter of sales if the drug was FDA-approved after that date, either of which is adjusted

by an inflation factor. 42 U.S.C. § 1396r-8(c)(2).

       As the plaintiff concedes, “the base date AMP is generally used to calculate Medicaid

rebates for the entire life of the relevant drug product.” Verified Compl. ¶ 1.

                                         BACKGROUND

I.     H.P. ACTHAR GEL’S FDA APPROVAL UNDER ORIGINAL NDA NUMBER
       008372 AND EFFICACY SUPPLEMENT APPROVAL UNDER NOW DEFUNCT
       NDA NUMBER 022432

       A.      In 1952, the FDA Approved H.P. Acthar Gel to be Marketed as a New Drug
               Under NDA Number 008372

       Approximately 70 years ago, H.P. Acthar Gel’s original manufacturer applied to the FDA

for approval to market the drug commercially in the United States. A.R. 51. 6 The FDA assigned

the application a six-digit NDA number, which was 008372. A.R. 51. At that time—unlike

today—”drug manufacturers only had to show the drug was safe for use in humans” without

proving the drug’s efficacy. 7 A.R. 509.

       In 1952, the FDA approved NDA number 008372, which allowed Acthar’s manufacturer

to market the drug to treat about 50 indications. 8 A.R. 29, 183, 355, 859. Infantile spasms (IS)

was not one of the approved indications. A.R. 183. By 1958, however, Acthar was regarded as a



6
  Indicating that Acthar was approved in 1952, in which case the application was filed no later
than that year.
7
 See United States v. Sage Pharm., Inc., 210 F.3d 475, 478 (5th Cir. 2000) (stating that, “[i]n
1962, the [Federal Food, Drug, and Cosmetic Act] was amended to require NDAs to show that a
drug is not only safe, but also effective for its intended uses”).
8
  According to the FDA, a “label is the official description of a drug product [that] includes
indication (what the drug is used for); who should take it; adverse events (side effects);
instructions for uses in pregnancy, children, and other populations; and safety information for the
patient.”

                                                 10
successful off-label treatment for the disease. A.R. 29. Indeed, over time, Acthar became the

premier treatment for infantile spasms. A.R. 29, 344, 735.

         Over the course of several decades, Acthar’s NDA number 008372 was the subject of

numerous supplement applications to make labeling and other changes, including expanding

Acthar’s label indications to add the treatment of multiple sclerosis. See A.R. 52 (indicating that

Acthar was never assigned a different NDA number until 2008), 723–26 (identifying supplement

applications), 859 (stating that Acthar’s label was expanded in 1972 to include multiple

sclerosis). The drug’s use to treat infantile spasms, however, continued to be off label. See A.R.

754 (noting “the continued off-label use of Acthar Gel” for infantile spasm treatment through

2010).

         B.     In 2006, Questcor Unsuccessfully Submitted an Efficacy Supplement to Add
                Infantile Spasms to Acthar’s Label Indications

         By 2003, Questcor owned Acthar and sought FDA approval to have the drug designated

an “orphan drug” to treat infantile spasms. 9 A.R. 710 (referring to Questcor’s February 24, 2003

request). The Office of Orphan Products Development granted the requested orphan drug

designation via a letter dated May 21, 2003. A.R. 710–11. The letter stated, however, that final

approval to market Acthar as an orphan drug would be reserved until Questcor secured FDA

approval to market Acthar to treat infantile spasms. A.R. 710.

         Three years later, Questcor submitted an application to the FDA seeking approval to

market Acthar as an infantile spasm treatment by adding that indication to the drug’s existing


9
 An “orphan drug” is a drug “intended for the safe and effective treatment, diagnosis or
prevention of rare diseases/disorders that affect fewer than 200,000 people in the U.S., or that
affect more than 200,000 persons but are not expected to recover the costs of developing and
marketing a treatment drug.” Office of Orphan Products Development, U.S. Food and Drug
Administration, https://www.fda.gov/about-fda/office-special-medical-programs/office-orphan-
products-development.

                                                11
label. A.R. 65 (stating that “[t]his supplemental application proposes to add the treatment of

infantile spasms to reduce or eliminate spasms and the hypsarrhythmic electroencephalogram

pattern to the indications and usage section of the package insert for H.P. Acthar® Gel”)

(formatting omitted), 577 (stating that Acthar’s label would be expanded by “adding the

indication of infantile spasms”), 856. A.R. 65. The application was dated June 16, 2006 and

was submitted to the FDA’s Division of Metabolism and Endocrinology Products. A.R. 65, 856.

Questcor’s application was presented as an “efficacy supplement” to NDA number 008372.

A.R. 188, 694, 735, 891. The FDA assigned the application Supplement Number S-039. A.R.

694, 735, 891.

       On May 10, 2007, the FDA’s Division of Metabolism and Endocrinology Products

rejected Questcor’s application by issuing a “Not Approvable” letter that cited “numerous

deficiencies, including the lack of a bridge between this specific product and the products used in

the various published studies.” A.R. 344; accord A.R. 65–67, 856. Significantly, the Not-

Approvable letter stated that the Division of Metabolism and Endocrinology Products had

conferred with epilepsy subject-matter experts at the agency’s Division of Neurology Products

and determined that the Division of Neurology Products “should have regulatory and scientific

oversight” of Questcor’s application. A.R. 66.

       C.        In 2009, Questcor Resubmitted the Efficacy Supplement Application and the
                 FDA Assigned it an NDA Number for Administrative Tracking and to
                 Facilitate the FDA Division of Neurology Products’ Review

       After the Not-Approvable letter notified Questcor that the Division of Neurology

Products should be handling the efficacy supplement application, Questcor began conferring

with that division about how to resubmit the application to secure FDA approval. See A.R. 189,

344, 875, 869. Questcor ultimately resubmitted the application on December 10, 2009. A.R.

869.
                                                 12
       The Division of Neurology Products viewed Questcor’s resubmission to be a “response”

to the FDA’s May 10, 2007 Not-Approvable letter and “redesignated” it as a “Type 6 NDA” for

that division’s review. A.R. 344, 856–57, 869. A contemporaneous file memorandum that

discussed changing the resubmission’s regulatory classification noted that a “Type 6 NDA” was

“an efficacy supplement that is designated . . . as a new NDA and assigned a new NDA number

for administrative purposes (e.g., to facilitate the review of a supplement for an indication for

which the scientific expertise lies in a division different from the parent division for the original

application).” A.R. 857 n.* (emphasis added). And a later email from the FDA to a CMS

official confirmed that the agency “created Type-6 NDAs when an efficacy supplement was

submitted for an indication to be reviewed by [a] Division other than the Division responsible for

the parent (original) NDA to ensure that all of the documents submitted for review in support of

a new indication would be sent to the appropriate Division.” A.R. 157. The FDA explained that

“[i]n the case of Acthar Gel, the parent NDA (008372) and all of its supplements were reviewed

by the Division of Metabolic and Endocrine Products and review of the infantile spasms

indication was conducted by the Division of Neurology Products.” A.R. 157.

       Mallinckrodt agrees that “[t]he agency took this action because it concluded the IS

[infantile spasm] indication was fundamentally different from the other uses for which the

product had been approved, and required review by a different component within FDA than had

to date been responsible for the drug.” Verified Compl. ¶ 30. Mallinckrodt also does not dispute

that the Type 6 designation “was used for drug products that had already been approved or

marketed by the same applicant, but were intended for a new indication or claim.” Verified

Compl. ¶ 30 (emphasis added).




                                                  13
       The FDA assigned an administrative tracking number—NDA number 022432—to the

resubmission. A.R. 708.

       D.      In 2010, The FDA Approved Questcor’s Efficacy Supplement Application to
               Add Infantile Spasms to Acthar’s Label and Directed Questcor to Stop Using
               NDA Number 022432 in Favor of Acthar’s Original NDA Number 008372

       In 2010, the FDA approved Questcor’s efficacy supplement application to add infantile

spasms to Acthar’s label indications. A.R. 702–707. Importantly, the FDA’s letter made clear

that the agency was phasing out its use of NDA number 022432, as demonstrated by the FDA’s

instructions to Questcor to address all submissions “to the original NDA 008372 for this drug

product” and to stop using NDA number 022432, A.R. 706 (stating “[i]n the future, do not make

submissions to this NDA [022432] except for the final printed labeling”). The FDA’s letter also

required Questcor to submit a risk evaluation and mitigation strategy (REMS) and directed the

company to identify the submission as an “NDA 008372 REMS Assessment,” “New Supplement

for NDA 008372,” and “New Supplement (New Indication for Use) for NDA 008372.” A.R.

705 (formatting omitted).

        In early 2011, Questcor submitted the required final printed labeling under NDA

number 022432 and then submitted an application—referred to as a “Changes Being Effected

Labeling Supplement”—to revise the labeling for NDA number 008372. A.R. 700. Questcor

explained that it was requesting the labeling revision to NDA number 008372 “[i]n order for the

approval of the indication for the Treatment of Infantile Spasms to be associated with the parent

NDA number, 08-372, since the tracking NDA number [022432] will no longer be used.” A.R.

694 (emphasis added). The application further identified “tracking NDA 22,432” as a

“Supplemental NDA for Treatment of Infantile Spasms” and “efficacy supplement.” A.R. 700.

The FDA approved the labeling revision nearly four years later on March 24, 2015 and, once

again, reiterated that “the tracking NDA number 022432 will no longer be used.” A.R. 688.
                                                14
II.    QUESTCOR SEEKS TO RESET THE BASE DATE AMP FOR ACTHAR

       About three months after the FDA first rejected Questcor’s initial efficacy supplement in

2007, Questcor raised Acthar’s price from $1,650 to $23,269 per vial. A.R. 144, 636. Despite

this price hike, however, Questcor grew antsy several years later about what it perceived to be

the drug’s curtailed profitability under the Medicaid Drug Rebate Program, as demonstrated by a

letter Questcor’s General Counsel 10 sent to CMS on May 8, 2012. See A.R. 141, 145.

       Questcor’s letter sought to reset Acthar’s base date AMP—and thereby lower the

company’s Medicaid rebate liability—based on what Questcor characterized as the “significant

revisions to the Acthar label” that were required by the FDA’s 2010 approval to add infantile

spasms as an indication. A.R. 141–149. Questcor contended that Acthar’s rebate liability was

greater than its Medicaid revenue and, as a result, the company was losing money by

participating in the Medicaid Drug Rebate Program. A.R. 145. Questcor went on to insinuate

that Acthar’s ongoing participation in the program might be “untenable,” A.R. 142, if its rebate

liability was not reduced, A.R. 145. Questcor therefore proposed setting a new base date AMP

to decrease Acthar’s rebate liability, 11 A.R. 141, and “thereby ensure Questcor’s continued

participation in and payment of rebates under the MDRP [Medicaid Drug Rebate Program],”

A.R. 146.



10
  Questcor’s General Counsel at that time also served as a Senior Vice President and Corporate
Secretary. A.R. 147.
11
  Questcor’s letter seeking a new base date AMP went on to suggest that Questcor’s exit from
the Medicaid Drug Rebate Program was not “in the interest of CMS, as we believe state
Medicaid programs likely still will be required to cover Acthar’s use for infantile spasms even if
Questcor does exit the program.” A.R. 142. According to Questcor, the Early and Periodic
Screening, Diagnostic and Treatment (EPSDT) benefit would provide Medicaid coverage “for
children who need Acthar even if Questcor withdrew” from the Medicaid Drug Rebate Program.
A.R. 142 n.3.

                                                15
       Questcor, through its General Counsel, offered two alternative approaches to implement a

new base date AMP and keep Questcor in the Medicaid Drug Rebate Program. A.R. 141–142.

Questcor’s “preferred” approach was “for CMS to permit the Company to establish a new base

date AMP for the current Acthar NDC-9 [National Drug Code] 12 for use on a prospective basis

upon the issuance of the Covered Outpatient Drug final rule,” which Questcor noted was a

proposed rule that would allow manufacturers to reset the base date AMP for existing drugs

“using the revised definition of AMP included in the Patient Protection and Affordable Care Act

of 2010 (‘ACA’).” A.R. 141–42 (emphasis in original). The second approach would require

Questcor to obtain a new National Drug Code based on the “major label revision” required in the

FDA’s 2010 approval to add infantile spasms as an indication. A.R. 142. Upon receiving the

new National Drug Code, Questcor would then “calculate and report a new base date AMP for

the product in accordance with MDRP [Medicaid Drug Rebate Program] standards.” A.R. 142.

       Although Questcor’s letter portrayed the FDA approval to add infantile spasms to

Acthar’s label as a “major label revision,” A.R. 142, and a “significant revision . . . in the

conditions under which [Acthar] will be marketed and distributed,” A.R. 144, at no point did

Questcor suggest that Acthar with the infantile spasm indication was an entirely new drug that

qualified for a new base date AMP based on the FDA’s assignment of NDA number 022432 to



12
  The FDA’s National Drug Code Directory website explains that “[d]rug products are identified
and reported using a unique, three-segment number, called the National Drug Code (NDC),
which serves as a universal product identifier for drugs. FDA publishes the listed NDC numbers
and the information submitted as part of the listing information in the NDC Directory[,] which is
updated daily.” Nat’l Drug Code Directory, U.S. Food & Drug Admin., https://www.fda.gov/
drugs/drug-approvals-and-databases/national-drug-code-directory (last visited July 30, 2019).
The National Drug Code consists of digits that identify the labeler, product, and package size and
type. See 21 C.F.R. § 207.33(a). The FDA assigns the labeler code. 21 C.F.R.
§ 207.33(b)(1)(i). The drug manufacturer proposes the product and packaging codes. 21 C.F.R.
§ 207.33(d).

                                                  16
the supplement application approved in 2010. To the contrary, Questcor expressly stated that it

was “the FDA’s recent expansion and revision of the Acthar label” that “provide Questcor and

CMS with the ability to reset the Acthar base date AMP going forward.” 13 A.R. 146.

       On August 6, 2012, CMS responded to Questcor’s request to set a new base date AMP

for Acthar. A.R. 148. CMS granted the request but jettisoned Questcor’s two proposed

approaches. A.R. 148. Instead, CMS indicated that it was granting the request because Acthar

with the infantile spasm indication was a new drug product that the FDA had approved under a

different NDA “from the original product”:

       As noted in your letter, the Food and Drug Administration (FDA) recently approved
       Acthar Gel for use in treating infantile spasms. It is your position in light of FDA’s
       approval that Acthar is eligible for a new base[] date AMP.

       We have reviewed your request and agree that Acthar Gel is eligible for a new base
       date AMP. Section 1927(c)(2)(A) defines the base date AMP, in part, for each
       single source or innovator multiple source drug approved by the FDA before or
       after October 1, 1990. In accordance with that provision, the base date AMP is
       calculated based on the new drug application which is approved by the FDA, not
       the national drug code (NDC). Therefore, given that the recently approved Acthar
       Gel was approved under a different [NDA 14] from the original product, Questcor
       may set a new base date AMP for this drug.

       ...

       For the purpose of the Medicaid Drug Rebate Program we believe the assignment
       of a new NDC-9 to the recently approved Acthar Gel would be necessary. We

13
  Indeed, Questcor’s outside counsel contacted officials at CMS in January 2012 to request a
meeting to discuss whether Acthar was entitled to a new base date AMP in light of the fact that it
“recently received FDA approval for a revised label for its product H.P. Acthar Gel . . . .” A.R.
648 (emphasis added). And Questcor’s letter requesting to change Acthar’s base date AMP
contained a footnote stating that “Questcor believes that the FDA’s changes to the Acthar label,
including the addition of the infantile spasms indication, qualify the drug for a new product code
or NDC-9.” A.R. 77 n.10 (emphasis added).
14
  CMS’s response inadvertently referred to a National Drug Code (NDC) rather than New Drug
Application (NDA), see A.R. 148, but that error was later corrected in a letter dated September
19, 2012, which stated that “we would like to correct our earlier reply to note that because
Acthar was approved under a new NDA, Questcor may set a new base date AMP,” A.R. 169.

                                                 17
       understand Questcor’s concerns regarding how this option might create some
       confusion; however, the Centers for Medicare & Medicaid Services (CMS) does
       not have the current capability to allow a manufacturer to replace the original
       reported base date AMP with a new base date AMP midway through the life of a
       product.

A.R. 617 (emphases added). Accordingly, CMS authorized Questcor to set a new base date

AMP for Acthar based on the now defunct NDA number 022432, but directed Questcor to secure

a new National Drug Code for the drug. A.R. 148–49. At that time, Acthar’s National Drug

Code was 63004-7731-01. See A.R. 151 (identifying the “original NDC 63004-7731-01”).

Questcor obtained a new National Drug Code for Acthar in 2013, which was 63004-8710-01.

A.R. 30, 54, 137.

III.   CMS DISCOVERS THAT NDA NUMBER 002432 WAS RENDERED OBSOLETE
       UPON APPROVAL AND THE LABEL REVISION AUTHORIZING QUESTCOR
       TO MARKET ACTHAR FOR INFANTILE SPASMS WAS CONSOLIDATED
       UNDER NDA NUMBER 008372

       Over the next several years, it became apparent that CMS might have been misguided in

its decision to allow Questcor to reset Acthar’s base date AMP based on the fact that Questcor’s

efficacy supplement application was provisionally assigned a different NDA number. First, the

FDA’s October 15, 2010 letter approving Questcor’s application to revise Acthar’s label to

include infantile spasms as an indication expressly stated that Questcor should use NDA number

008372 and not NDA number 002432 for all future submissions. A.R. 312. Although Questcor

arguably alluded to this fact in a footnote to its May 2012 letter requesting to change Acthar’s

base date AMP, see A.R. 74 n.4, that footnote did not make clear that, with the exception of

Questcor’s submission of final carton and container labels, 15 NDA number 002432 became


15
   The FDA’s October 15, 2010 approval letter directed Questcor to submit final carton and
container labels and designate the submission as “for approved NDA 022432.” A.R. 309. The
letter mandated, however, that all “other submissions should be addressed to the original NDA
008372 for this drug product, not to this NDA.” A.R. 312.

                                                18
obsolete upon approval. See A.R. 74 n.4 (stating that “Acthar’s original NDA is number 08-372,

and the FDA has informed Questcor that the agency intends to revise its record so that the

approval for infantile spasms is reflected as part of the product’s original NDA, No. 08-372” but

“[t]hat has not yet occurred”).

       In addition, a private research analyst contacted CMS by email on September 6, 2012—

only a month after CMS approved Questor’s request to lower Acthar’s base date AMP—and

questioned CMS’s rationale for authorizing Questcor to reset Acthar’s base date AMP based on

the provisional NDA number given that the drug had not otherwise changed. See A.R. 170–72.

The analyst stated that she was “trying to understand the circumstances under which Medicaid

would pay MORE for this drug that was first approved by FDA in 1952.” A.R. 170 (emphasis in

original). She then posed several queries, including: “If a type 6 NDA is an administrative

change . . . is it really possible that this type of NDA could possibly trigger a 76.9% loss to

Medicaid on each Medicaid vial, with a current AWP of more than $34,000?” The analyst

commented that “[i]t’s hard to imagine that there is any common sense rationale that would

permit this.” A.R. 172. She also asked whether there was “some other change from sNDA 8372

and NDA 22432 in the drug beyond the wrong FDA reviewing department” and expressed her

opinion that “[t]here is no doubt that taxpayer dollars will be wasted.” A.R. 172.

       About nine months later, on May 28, 2013, a CMS official emailed Questcor’s Director

of Business Analytics and Evaluation to request that Questcor correct Acthar’s base date AMP.

A.R. 164. The CMS official observed that Acthar’s National Drug Code number was associated

with a product that was approved under NDA 008372 and stated that Questcor therefore needed

to “follow the baseline data” for Acthar that was historically associated with that NDA number at

the time Questcor purchased the drug. A.R. 165. The CMS official directed Questcor to several



                                                  19
numbered agency publications for guidance about a drug product’s base date AMP being tied to

the NDA number rather than the National Drug Code number. A.R. 165.

       Later that same year, an official from the Ohio Department of Medicaid contacted CMS

by email to ask why Acthar’s National Drug Codes 63004-7731-01 and 63004-8710-01 had

different base date AMPs when both products appeared to be the same drug. A.R. 163. A CMS

official responded and said that “[t]he new Acthar H.P. NDC is being marketed pursuant to a

new NDA, and therefore the product has a different base AMP quarter.” A.R. 163.

       Another year or two passed before a CMS official emailed the FDA’s Center for Drug

Evaluation and Research on October 9, 2015 and requested that the Center identify the correct

NDA number for Acthar. A.R. 159. The CMS official pointed out that searches for Acthar on

the FDA’s website drugs@fda.gov resulted in “two different NDA numbers [being] referenced—

008372 and 022432.” A.R. 159. The CMS official noted that the approval letter associated with

NDA number 022432 “indicates that NDA number 022432 will no longer be used.” A.R. 159–

60. The CMS official then asked whether “that mean[s] tha[t] the only NDA used for the

marketing of Acthar HP gel is 008372?” A.R. 160. The CMS official also asked whether “the

information referencing NDA 022432 [will] be removed from drugs@fda?” A.R. 160. A Drug

Information Specialist from the Center responded and said that he “confirmed that the only

active NDA for HP Acthar Gel is 008372” and he was “notifying the Drugs@FDA team about

the older NDA”—i.e., NDA number 022432. A.R. 159.

       A couple of months later, on November 24, 2015, CMS’s Director for the Division of

Pharmacy at the Center for Medicaid and CHIP Services contacted the official who signed the

FDA’s March 24, 2015 letter approving Questcor’s “Changes Being Effected” supplemental new

drug application—which effectively consolidated under NDA number 008372 the labeling



                                               20
revision that added infantile spasms to Acthar’s indications 16—to ask when NDA number

022432 became obsolete and the reason for its demise. A.R. 158 (“Is it the date you signed on

3/24/2015, or does this letter invalidate NDA number 022432 altogether since it’s first approval

back on October 15, 2010?”). A project manager at the Center for Drug Evaluation and

Research responded and stated, among other things, that “Type-6 NDAs are administratively

closed upon approval.” A.R. 157. The project manager further explained that, “[u]pon approval

of the infantile spasms efficacy supplement we requested that the sponsor submit a labeling

supplement to the parent NDA [008372] for administrative purposes to update the labeling under

the parent NDA.” A.R. 157.

       Two weeks later, on December 8, 2015, the same CMS official who previously alerted

the FDA’s Center for Drug Evaluation and Research that two different NDA numbers were

associated with Acthar on the Drugs@FDA.gov website once again contacted the Center by

email to advise that “Drugs@FDA is still showing that the NDA number for HP Acthar Gel is

022432.” A.R. 154. The Center responded by confirming that, although both NDA numbers

008372 and 022432 were listed on the website Drugs@FDA.gov, NDA number 022432 was “no

longer used.” A.R. 154 (bracketing omitted). The Center explained that NDA number 022432

was still appearing on the website because there were ongoing agency deliberations about how to

“list” the “Type 6 approvals” on the site. 17 A.R. 154 (stating “I was informed that the policy on



16
  See A.R. 30 (acknowledging that the FDA intended to “consolidate NDA 022432 with NDA
008372” and ultimately did consolidate the two applications in 2015).
17
  Mallinckrodt’s claim that the “FDA repeatedly refused to answer” CMS’s questions about
whether Acthar was being marketed under NDA number 008372 versus NDA number 022432 is
not credible upon examination. As already discussed, the FDA unequivocally confirmed that:
“the only active NDA for HP Acthar Gel is 008372,” A.R. 159; Type 6 NDAs like NDA number
022432 “are administratively closed upon approval” and NDA number 008372 was the “parent”
of NDA number 022432, A.R. 157; and NDA number 022432 was “no longer used” by the
                                                21
how to list these Type 6 approvals is still being deliberated” but “[f]eel free to check back in a

few months or periodically at the NDA listings for further updates”).

IV.    CMS DIRECTS QUESTCOR TO CORRECT ITS MEDICAID PROGRAM
       REPORTING DATA TO REFLECT THAT ACTHAR IS BEING MARKETED
       UNDER NDA NUMBER 008372

       These events culminated in CMS formally notifying Questcor and Mallinckrodt, which

had merged, that they were reporting the wrong base date AMP for Acthar. A.R. 151. That

notice came in the form of a letter dated April 13, 2016, in which CMS directed the companies to

correct the data they had reported in the Medicaid Drug Rebate Program’s Drug Data Reporting

for Medicaid (DDR) system to reflect that Acthar was being marketed under NDA number

008372—not NDA number 022432:

       It has recently come to our attention that even though H.P. Acthar Gel is shown to
       be approved under NDA 022432 on Drugs@FDA, NDC 63004-8710-01 is listed
       as approved under NDA 008372 on FDA Online Label Repository at
       http://labels.fda.gov/getPackageCode.cfm. As a result of this discrepancy, we have
       reviewed the approval status of H.P. Acthar Gel and it is our understanding that
       H.P. Acthar Gel is marketed under NDA 008372 not NDA 022432. In the FDA
       approval letter for H.P. Acthar Gel provided by Drugs@FDA at
       http://www.accessdata.fda.gov/drugsatfda_docs/appletter/2010/022432x000ltr.pd,
       the approval letter shows that although the NDA for the use of H.P. Acthar Gel for
       infantile spasms was initially assigned number 022432, that any future submissions
       “should be addressed to the original NDA 008372 for this drug product, not to this
       NDA [022432]”.

       When reviewing the reporting of NDC 63004-8710 to the Medicaid Drug Rebate
       (MDR) program in the Drug Data Reporting for Medicaid (DDR) system, we
       noticed that this NDC has NDA 022432 reported as its FDA application number,
       which is incorrect pursuant to the FDA approval letter indicated above and the
       listing information provided by the manufacturer to FDA Online Label Repository.
       Therefore, we are requesting the manufacturer to review and correct the reporting
       of its product data in DDR to ensure that accurate information is reported to the
       MDR program.




agency but was appearing on the Drugs@FDA website simply because the agency had not yet set
a policy about how it should “list” NDA Type 6 applications there, A.R. 159.

                                                 22
A.R. 151 (formatting omitted). The letter also advised the companies that the base date AMP

associated with Acthar’s reported National Drug Code needed to be revised to reflect the base

date AMP that applied to NDA number 008372:

       Additionally, as provided in Manufacturer Release No. 90 . . . baseline data of an
       NDC for a single source drug or innovator multiple source drug must follow the
       NDA. Therefore, the baseline data of NDC 63004-8710 need to follow the baseline
       data of the original NDC 63004-7731-01, which includes revision to the base AMP
       of NDC 63004-8710.

A.R. 151.

       What ensued over the course of the next three years were a series of communications—

via emails, letters, and meetings—between Mallinckrodt officials and CMS officials, all of

whom asserted and reasserted their respective, albeit opposing, positions about whether Acthar

was entitled to a new base date AMP consistent with CMS’s 2012 determination. A.R. 12–150.

Whether intentional or not, a July 6, 2016 email from Mallinckrodt to CMS made the inexact

statement that NDA number 022432 involved the FDA’s “approval” of “the product that was

discussed in the CMS letter of August 6, 2012.” A.R. 83. CMS was not misled, however, and

responded by email on March 20, 2017 to explain that:

       [I]t is our understanding that the marketing of the drug has always been under the
       auspices of NDA 008372, regardless of the administratively assigned NDA 022432,
       which was only for the purpose of FDA approval of the new indication, but not for
       the approval and marketing of the drug itself.

       The baseline information for a drug that was approved prior to the effective date of
       section 1927 of the Social Security Act is established using the data of the drug as
       of 9/30/1990. It is our understanding that NDA 008372 for Acthar was approved
       on April 29, 1952, therefore, the baseline data for the drug that is marketed under
       that NDA would be based on data from 9/30/1990 as the approval of NDA 022432
       in 2010 was not for approval of a new drug.




                                                23
A.R. 81. Throughout these communications, Mallinckrodt appears to have believed that it was

engaged in negotiations with CMS, 18 whereas CMS remained resolute and, on March 12, 2019,

sent Mallinckrodt a letter stating that, “[a]s we have said in our prior communications of April

13, 2016, June 2, 2016, and March 20, 2017, and as we reiterated at the March 7th meeting, the

base date AMP of H.P. Acthar Gel should reflect the base date AMP for the drug that was first

produced or distributed under new drug application (NDA) 008372.” A.R. 13. CMS maintained

that, “[b]ecause H.P. Acthar gel is currently, and always has been, produced or distributed under

NDA 008372, the base date AMP Mallinckrodt is reporting to the Drug Data Reporting for

Medicaid (DDR) system does not reflect the appropriate base date AMP, and Mallinckrodt has

been underpaying Medicaid rebates for H.P. Acthar Gel.” A.R. 13.

       CMS effectively shut down any further discussions between the parties via a March 27,

2019 email that HHS’s General Counsel sent to Mallinckrodt’s General Counsel and the

company’s outside counsel. A.R. 11. The email canceled a planned meeting between the parties

in light of the HHS General Counsel’s conclusion that CMS’s April 13, 2016 letter to Questcor

was the agency’s final decision. See A.R. 11 (“I’ve reviewed the underlying documents and

have concluded that the April 13, 2016 letter from CMS to Mallinckrodt constituted CMS’ final

decision on the relevant issue. Therefore . . . any meeting . . . would not and could not be

productive.”).

       Mallinckrodt nevertheless took one last run at CMS’s position in an April 12, 2019 letter

in which Mallinckrodt’s General Counsel sought “to engage with [CMS] to discuss a potential

middle ground where Mallinckrodt would agree to a pathway for implementing Acthar’s pre-



18
  See Mallinckrodt’s Mot. for Prelim. Inj. Br. 19 (stating that “[a]lthough Mallinckrodt has
continued to seek further dialogue with the agency since then, those efforts have been rebuffed”).

                                                 24
2013 base date AMP on a prospective basis only.” A.R. 9. Mallinckrodt’s General Counsel

proposed that CMS “acknowledge that, under its interpretation of the law to date, Mallinckrodt’s

use of Acthar’s post-2012 base date AMP was appropriate, but would take appropriate steps to

change its interpretation of the law, on a prospective basis, such that, going forward, Acthar’s

pre-2013 base date AMP would be implemented.” A.R. 9. CMS declined to consider

Mallinckrodt’s proposal and, instead, reaffirmed that its “position remains the same, as reflected

in [the HHS General Counsel’s] March 27, 2019 email . . . .” A.R. 4.

       CMS cemented its position on May 10, 2019 by sending Mallinckrodt a letter notifying

the company that it must correct the information in the Drug Data Reporting Medicaid system in

14 days or risk having its National Drug Codes flagged as “out of compliance” in the system.

A.R. 2. CMS added that it “may also refer Mallinckrodt to the Department of Justice and/or U.S.

Department of Health and Human Services—Office of Inspector General for further review and

investigation.” A.R. 2. CMS now characterizes this letter as the agency’s final decision, see

Gov’t’s Reply Br. 15 (stating that “the relevant date for purposes of final agency action is May

2019 when the agency threatened to find Mallinckrodt out of compliance in the drug data

reporting system”), which Mallinckrodt has not disputed in its legal briefs or during oral

arguments.

       Ten days after receiving CMS’s final decision, Mallinckrodt filed this lawsuit. See

Verified Compl., ECF No. 1. Mallinckrodt then immediately moved for a preliminary injunction

to enjoin the government from “suspending Mallinckrodt’s participation in the Medicaid Drug

Rebate Program and/or taking any other action as a result of a recent determination by the

Centers for Medicare & Medicaid Services (CMS) regarding the base date average

manufacturing price (AMP) for Mallinckrodt’s drug product Acthar Gel® (repository



                                                 25
corticotropin) injection (Acthar).” Mallinckrodt’s Mot. for Prelim. Inj. 1, ECF No. 4. During a

teleconference that took place on May 24, 2019, however, the then-presiding judge secured the

parties’ agreement to consolidate the issues raised in Mallinckrodt’s preliminary injunction

motion with a decision on the merits of summary judgment motions. See Teleconference Tr. 5–

9, May 24, 2019, ECF No. 9.

       Mallinckrodt’s Verified Complaint alleges two claims. Mallinckrodt’s first claim is that

CMS’s (1) 2016 determination that Acthar was not a distinct single source drug entitled to

establish a new base date AMP, (2) ambition to recover the underpaid rebates from Mallinckrodt,

and (3) indication that it might take enforcement action against Mallinckrodt were all unlawful,

arbitrary, and capricious under the Administrative Procedure Act (APA), 5 U.S.C. §§ 700–706.

Verified Compl. ¶¶ 94–106 (Count I). Mallinckrodt’s second claim is that it relied on CMS’s

2010 authorization granting Questcor approval to establish a new base date AMP and CMS’s

subsequent “failure to give Mallinckrodt advance notice of its newfound interpretation of ‘single

source drug’ violates basic principles of fair notice.” Verified Compl. ¶ 110 (Count II).

Mallinckrodt also takes issue with CMS’s “effort to seek enforcement action,” which

Mallinckrodt asserts “violates the procedural due process guarantees of the Fifth Amendment to

the United States Constitution and the APA.” Verified Compl. ¶ 111 (Count III). At stake are

potentially hundreds of millions of dollars in retroactive rebate adjustments dating back to 2013

that Mallinckrodt will owe Medicaid agencies. See Mallinckrodt’s Prelim. Inj. Br. 2, ECF No. 4-

1 (arguing that if Mallinckrodt is forced to correct Acthar’s base date AMP in the Drug Data

Reporting for Medicaid (DDR) system, “[i]t would automatically trigger adjustments to the

Acthar rebate calculations—not just prospectively, but retroactively, all the way back to 2013,




                                                26
resulting in losses totaling in the hundreds of millions of dollars for Mallinckrodt” (emphasis in

original)).

                                       LEGAL STANDARDS

I.      PRELIMINARY INJUNCTIONS

        Preliminary injunctions are “extraordinary” remedies that are awarded “only . . . upon a

clear showing that the plaintiff is entitled to such relief.” Guedes v. Bureau of Alcohol, Tobacco,

Firearms & Explosives, 920 F.3d 1, 10 (D.C. Cir. 2019) (quoting Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008)), cert. denied, No. 19-296, 2020 WL 981797 (U.S. Mar. 2,

2020). To make this showing the plaintiff bears the burden of persuading the court that (1) the

plaintiff is likely to succeed on the merits, (2) the plaintiff is likely to suffer irreparable harm if

there is no preliminary relief, (3) the balance of equities favor the plaintiff, and (4) it is in the

public interest to grant a preliminary injunction. Id. If, however, the plaintiff fails to establish

the first factor—a likelihood of success on the merits—the court “need not proceed to review the

other three preliminary injunction factors.” Arkansas Dairy Co-op Ass’n v. U.S. Dep’t of Agric.,

573 F.3d 815, 832 (D.C. Cir. 2009).

II.     SUMMARY JUDGMENT

        Rule 56 of the Federal Rules of Civil Procedure mandates that a federal court grant

summary judgment in favor of a moving party when there are no genuine disputes about material

facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A dispute

is genuine if “a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it “might affect the outcome

of the suit under the governing law.” Id.




                                                   27
       The party moving for summary judgment bears the burden of showing that there are no

genuine disputes about material facts. Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970).

To determine whether a dispute about a material fact is genuine, the Court must view the

evidence in the light that is most favorable to the party opposing the motion and draw all

reasonable inferences in that party’s favor. Tolan v. Cotton, 572 U.S. 650, 651, 656 (2014) (per

curiam). The Court may not weigh the evidence or make credibility determinations. Allen v.

Johnson, 795 F.3d 34, 38 (D.C. Cir. 2015).

       To successfully oppose a motion for summary judgment, the nonmoving party must offer

sufficient evidence of a factual dispute—not mere allegations—such that a jury or judge is

necessary “to resolve the parties’ differing versions of the truth at trial.” First Nat. Bank of Ariz.

v. Cities Serv. Co., 391 U.S. 253, 289 (1968). Although the evidence need not be “in a form that

would be admissible at trial, the evidence still must be capable of being converted into

admissible evidence.” Gilmore v. Palestinian Interim Self-Gov’t Auth., 843 F.3d 958, 969 (D.C.

Cir. 2016) (emphasis in original) (quoting Gleklen v. Democratic Cong. Campaign Comm., Inc.,

199 F.3d 1365, 1369 (D.C. Cir. 2000)). “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson, 477

U.S. at 247–48 (emphases in original).

III.   APA REVIEW

       The standard of review for summary judgment under the APA requires the Court to hold

unlawful and set aside agency action, findings, and conclusions that the Court finds to be

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

AstraZeneca Pharm. LP v. Food & Drug Admin., 713 F.3d 1134, 1139 (D.C. Cir. 2013); 5



                                                  28
U.S.C. § 706(2)(A). An agency action is arbitrary and capricious when the agency “entirely

fail[s] to consider an important aspect of the problem, offer[s] an explanation for its decision that

runs counter to the evidence before the agency, or is so implausible that it could not be ascribed

to a difference in view or the product of agency expertise[.]” Motor Vehicle Mfrs. Assn. of U.S.,

Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983); Gresham v. Azar, No. 19-5094,

2020 WL 741278, at *4, ___ F.3d ___ (D.C. Cir. Feb. 14, 2020).

       To be sure, the scope of arbitrary and capricious review is narrow, Dep’t of Commerce v.

New York, 139 S. Ct. 2551, 2569 (2019), and “highly deferential,” Holy Land Found. for Relief

& Dev. v. Ashcroft, 333 F.3d 156, 162 (D.C. Cir. 2003). The Court’s role is to “determine only

whether the [agency] examined ‘the relevant data’ and articulated ‘a satisfactory explanation’ for

[its] decision, ‘including a rational connection between the facts found and the choice made.’”

Id. (quoting Motor Vehicle Mfrs. Assn. of U.S., Inc., 463 U.S. at 43). It is well established that a

court may not substitute its own judgment for that of federal agencies and “may not supply a

reasoned basis for the agency’s action that the agency itself has not given.” Bowman Transp.,

Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 285 (1974). It is also well established,

however, that an agency’s decision need not “be a model of analytic precision to survive a

challenge.” Dickson v. Sec’y of Def., 68 F.3d 1396, 1404 (D.C. Cir. 1995). Courts will “uphold

a decision of less than ideal clarity if the agency’s path may reasonably be discerned.” Bowman

Transp., 419 U.S. at 286.

       The APA mandates that courts must “review the whole record or those parts cited by a

party” when reviewing an agency’s action. 5 U.S.C. § 706. The Court’s review is therefore

confined to the Administrative Record, which “includes all materials compiled by the agency

that were before the agency at the time the decision was made.” James Madison Ltd. by Hecht v.



                                                 29
Ludwig, 82 F.3d 1085, 1095 (D.C. Cir. 1996) (internal citations and quotation marks omitted).

“[T]he function of the district court is to determine whether or not as a matter of law the

evidence in the administrative record permitted the agency to make the decision it did.”

Occidental Eng’g Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985). The Court will not consider

post hoc agency rationalizations that the Administrative Record does not support. See Caiola v.

Carroll, 851 F.2d 395, 400 (D.C. Cir. 1988).

                                            ANALYSIS

       Mallinckrodt contends that CMS correctly decided in 2012 that Acthar was eligible for a

new base date AMP after the FDA approved Questcor’s efficacy supplement application to

revise the drug’s label by adding infantile spasms as a new indication. The gist of

Mallinckrodt’s argument is this: When the FDA approved Questcor’s efficacy supplement

application to add infantile spasms as an indication after converting it into a Type 6 “new drug

application” and assigning it a new (albeit now defunct 19) NDA number—022432—the result

was a “new drug application” approved by the FDA. And, because Questcor and Mallinckrodt

thereafter began producing and distributing Acthar using that NDA number, Acthar with the

infantile spasm indication satisfied the statute’s definition of a “single source drug” eligible for a

new base date AMP because it was a “drug” that was being “produced and distributed” under a

“new drug application” approved by the FDA. See Mallinckrodt’s Prelim. Inj. Br. 20–28;

Mallinckrodt’s Summ. J. Br. 4–7, ECF No. 22-1. Mallinckrodt therefore challenges CMS’s later

decision requiring the manufacturer to correct its reporting and apply the base date AMP

associated with Acthar’s FDA approval under NDA number 008372. Id. Mallinckrodt argues



19
  An FDA letter dated March 24, 2015 and addressed to Questcor states that “tracking NDA
number 022432 will no longer be used.” A.R. 688–690.

                                                  30
that CMS’s change of heart was unlawful, arbitrary, and capricious for three reasons: (1) the

agency’s determination that Acthar is not a distinct single source drug is contrary to the terms of

the statutory Medicaid Drug Rebate Program; (2) the agency’s decision violates CMS’s own

regulations; and (3) CMS failed to explain why its position changed. Mallinckrodt’s Prelim. Inj.

Br. 21–29. Mallinckrodt also separately claims that CMS’s decision violates principles of fair

notice and will be impermissibly retroactive. Id. at 29–36.

       CMS resists Mallinckrodt’s challenge by pointing out that the agency’s 2012 decision

allowing Questcor to set a new base date AMP for Acthar was based on facts Questcor presented

that “showed that the U.S. Food and Drug Administration . . . recently had approved Acthar as an

entirely new drug” versus simply approving a label revision to add an indication for infantile

spasms. Gov’t’s Opp’n Br. 1, ECF No. 18 (Sealed). CMS interprets the Medicaid Drug Rebate

Program statute as “set[ting] the base date AMP for each dosage form and strength of a single

source drug, such as Acthar, by reference to the FDA’s approval of an NDA under which the

drug is marketed.” Gov’t’s Opp’n Br. 17–18. According to CMS, “[c]hanges to an existing

product result in a new base date AMP only if those changes result in a new drug being marketed

under a new NDA or the changes are to dosage form or strength.” Id. at 18. CMS concludes

that, regardless of whether the FDA assigned a provisional NDA number to Questcor’s efficacy

supplement application to revise Acthar’s label by adding infantile spasms as an indication, the

FDA’s approval of that application “did not create a new drug” because “the drug’s composition

remained the same and the drug has been marketed only under the original FDA approval from

1952, NDA 008372.” Id. And once CMS became aware that NDA number 022432 was obsolete

and did not involve a new drug approval, the agency directed both Questcor and Mallinckrodt to

correct their drug reporting for the Medicaid Drug Rebate Program. Id. at 26. CMS therefore



                                                 31
defends both its 2012 and 2019 decisions as consistent interpretations of the statute, lawful,

adequately explained, and supported by the Administrative Record. Id. at 17–23.

I.     CMS COMPLIED WITH THE MEDICAID DRUG REBATE PROGRAM
       STATUTE AND THE ADMINISTRATIVE PROCEDURE ACT

       A.      CMS Lawfully Determined that the Medicaid Drug Rebate Program Statute
               Requires that Acthar’s Base Date AMP be Calculated Based on the Date
               When the FDA Approved the Drug Under NDA Number 008372

       Turning first to Mallinckrodt’s allegation that CMS failed to comply with the Medicaid

Drug Rebate Program statute when it reversed its 2012 decision allowing Acthar’s base date

AMP to be reset, Mallinckrodt asserts that this claim “turns on whether FDA’s approval of NDA

022432 entitles Acthar to be treated as a distinct ‘single source drug.’” Mallinckrodt’s Summ. J.

Br. 4. Framed this way, the question for the Court is whether the Medicaid Drug Rebate

Program statute contemplates that, if the FDA approves an efficacy supplement application to

add a new indication to an existing drug’s label after converting that application to a Type 6

NDA and assigning it a different NDA number from the number of the NDA under which the

drug received FDA approval for marketing, is that same drug thereby transformed into a new

“single source drug” entitled to a new base date AMP. This is a question of statutory

interpretation and, although both parties subscribe to the theory that the Medicaid Drug Rebate

Program statute is clear and unambiguous, their views about what the statute means diverge. 20



20
   Mallinckrodt argues that the Court need not give deference to CMS’s interpretation of the
Medicaid Drug Rebate Program statute pursuant to the Supreme Court’s decision in Chevron
U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984), because the government has
forfeited Chevron’s application by failing to invoke it. Mallinckrodt’s Summ. J. Br. 6 n. 3. The
Court does not apply Chevron, however, when Congress’s intent is clear from the statute; rather,
in such situations, the Court applies the ordinary tools of statutory interpretation. Safari Club
Int’l v. Zinke, 878 F.3d 316, 326 (D.C. Cir. 2017). Furthermore, the D.C. Circuit’s decision in
Guedes, 920 F.3d 1, establishes that government counsel cannot waive or forfeit the applicability
of Chevron deference “unless the underlying agency action fails to manifests its engagement in
the kind of interpretive exercise to which review under Chevron generally applies—i.e.,
                                                 32
        “In the interpretation of statutes, the function of the courts is easily stated. It is to

construe the language so as to give effect to the intent of Congress.” United States v. Am.

Trucking Ass’ns, 310 U.S. 534, 542 (1940). To do so, the Court adheres to the “preeminent

canon of statutory interpretation” that requires the Court to “‘presume that [the] legislature says

in a statute what it means and means in a statute what it says there.’” BedRoc Ltd., LLC v.

United States, 541 U.S. 176, 183 (2004) (quoting Connecticut Nat. Bank v. Germain, 503 U.S.

249, 253–254 (1992)). The Court’s analysis therefore “begins with the statutory text, and ends

there as well if the text is unambiguous.” Id. Ultimately, “[a]s in all cases of statutory

construction, [the Court’s] task is to interpret the words of . . . statutes in light of the purposes

Congress sought to serve.” Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 608 (1979).

        Congress’s purpose for enacting the Medicaid Drug Rebate Program was “to further

reduce Medicaid spending.” Iowa Dep’t of Human Servs. v. Centers for Medicare & Medicaid

Servs., 576 F.3d 885, 886 (8th Cir. 2009). The program achieves this purpose by mandating that

drug manufacturers that seek to have their drugs covered by Medicaid must agree to provide

rebates to states to offset the rising costs of those drugs. See 42 U.S.C. §§ 1396r-8(a)(1),

(b)(1)(B).

        42 U.S.C. § 1396r-8(c) is the section of the Medicaid Drug Rebate Program statute that

governs how rebates are determined—including a drug’s so-called “base date AMP.” As already

discussed in the section of this decision addressing the statutory and regulatory structure of the

case, the relevant provisions in 42 U.S.C. § 1396r-8(c) set forth the rebate amount a drug

manufacturer must pay for “each dosage form and strength of a single source drug.” 42 U.S.C.




interpreting a statute it is charged with administering in a manner (and through a process)
evincing an exercise of its lawmaking authority.” Id. at 22 (internal quotation marks omitted).
                                                    33
§ 1396r-8(c)(1)(A). The statute currently defines the phrase “single source drug” to mean in

relevant part “a covered outpatient drug . . . which is produced or distributed under a new drug

application approved by the Food and Drug Administration.” 42 U.S.C. § 1396r-8(k)(7)(iv).

       Mallinckrodt seizes on the statute’s definition of “single source drug” as the linchpin of

its claim that CMS correctly determined in 2012 that Acthar with the infantile spasm indication

qualified for a new base date AMP. Mallinckrodt’s Mot. for Prelim. Inj. Br. 22–23. Unpacking

Mallinckrodt’s argument proceeds thusly: NDA number 022432 was, on its face, a “new drug

application” that was “approved by the Food and Drug Administration.” Id. at 22. Acthar with

the infantile spasm indication could not be “lawfully marketed” until the FDA approved NDA

number 022432. Id. After the FDA approved NDA number 022432, Questcor and Mallinckrodt

began “producing and distributing” Acthar using that NDA number, including by importing the

drug’s bulk active ingredient “under” that number. 21 Id. at 23. As a result, because Acthar was

“produced and distributed” under a “new drug application” (i.e., NDA number 022432) that was

“approved by the Food and Drug Administration,” see A.R. 702, the drug thereby qualified as a

distinct “single source drug” that was “eligible for its own base date AMP under the plain

meaning of the statute,” Mallinckrodt’s Mot. for Prelim. Inj. Br. 23.

       Mallinckrodt’s approach to the statute’s interpretation misappropriates the definition of

“single source drug” and extrapolates it to mean that a drug’s base date AMP may be reset any

time the FDA approves an application that has been administratively categorized as an “NDA”—

regardless of what action related to a drug was actually occasioned by the approval. Such an



21
  Mallinckrodt never explains what, precisely, it means to “import” Acthar’s active ingredient
“under” NDA number 022432. All indications, however, suggest that anything Mallinckrodt is
doing “under” NDA number 022432 is the product of its own agenda and self-reporting given
that the FDA has made clear that number is obsolete for the agency’s purposes, A.R. .

                                                34
interpretation runs counter to the purpose of the Medicaid Drug Rebate Program, however,

because it would empower both the agency and drug manufacturers to circumvent Congress’s

intent to reduce Medicaid spending via drug rebates by simply manipulating how a submitted

drug application was administratively categorized. And “[a] statute should ordinarily be read to

effectuate its purposes rather than to frustrate them.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.,

719 F.2d at 1165.

       Mallinckrodt’s urged interpretation also fails to account for the fact that the FDA’s 2010

letter approving NDA number 022432 makes clear that the FDA viewed Acthar with the infantile

spasm indication to be the same “drug product” that was originally approved in 1952 under NDA

008372. See A.R. 706. This is demonstrated by the FDA’s statement in the approval letter that

“[a]ll . . . submissions should be addressed to the original NDA 008372 for this drug product, not

to this NDA.” A.R. 706 (emphasis added). In other words, the FDA expressly viewed the drug

approved under NDA number 008372 and the drug with the label revision adding infantile

spasms as an indication that was approved under NDA number 022432 to be one and the same

“drug product.” A.R. 706.

       Moreover, Mallinckrodt’s interpretation overlooks the statute’s straightforward textual

language dictating that a drug’s base date AMP is tied to the date when the FDA approved the

drug and the drug was first marketed—not when the FDA approved any so-titled “new drug

application” that relates to the drug—although these events might well coincide. The statute

provides that the rebate amount for single source drugs consists of the sum of two calculations:

(1) the “basic rebate” plus (2) an “additional rebate.” 42 U.S.C. §§ 1396r-8(c)(1)(A), (2). The

base date AMP only comes into play in the calculation of the “additional rebate.” See 42 U.S.C.

§ 1396r-8(c)(2)(A)(ii); see also A.R. 1020 (defining “Base Date AMP” in the national Drug



                                                 35
Rebate Agreement to have the meaning set forth in 42 U.S.C. § 1396r-8(c)(2)(A)(ii)(II)). For

drugs that were FDA approved on or before October 1, 1990, the statute states that the base date

AMP is:

       [T]he average manufacturer price for such dosage form and strength for the
       calendar quarter beginning July 1, 1990 (without regard to whether or not the drug
       has been sold or transferred to an entity, including a division or subsidiary of the
       manufacturer, after the first day of such quarter), increased by the percentage by
       which the consumer price index for all urban consumers (United States city
       average) for the month before the month in which the rebate period begins exceeds
       such index for September 1990.

42 U.S.C. § 1396r-8(c)(2)(A)(ii)(II). Relevant here, however, the statute further states that if a

“covered outpatient drug” is “approved by the FDA” after October 1, 1990 (as would be the case

if Acthar with the infantile spasm indication was a new drug), the drug’s base date AMP is set

based on the “day on which the drug was first marketed”:

       In the case of a covered outpatient drug approved by the Food and Drug
       Administration after October 1, 1990, clause (ii)(II) of subparagraph (A) shall be
       applied by substituting “the first full calendar quarter after the day on which the
       drug was first marketed” for “the calendar quarter beginning July 1, 1990” and “the
       month prior to the first month of the first full calendar quarter after the day on which
       the drug was first marketed” for “September 1990”. 22

42 U.S.C. § 1396r-8(c)(2)(B).

       The plain meaning of this statutory language makes clear that the operative event that

determines if and when a drug’s base date AMP may be set is the date on which the “covered

outpatient drug” was “approved by the Food and Drug Administration.” 42 U.S.C. § 1396r-

8(c)(2)(B). If a “covered outpatient drug” was “approved by” the FDA after October 1, 1990, as


22
   Legislation enacted after the Medicaid Drug Rebate Program statute appears to refine this
calculation based on the dates of the first full calendar quarter that apply but do not otherwise
alter the fact that the base date AMP is set based on when the “covered outpatient drug” was
“approved by the FDA” and “first marketed.” See, e.g., A.R. 983 (discussing the agency’s
guidance about how to use the correct baseline AMP and Consumer Price Index Urban (CPI-U)
factors).

                                                  36
would be the case if Mallinckrodt’s theory about Acthar was valid, then the base date AMP must

be calculated in accordance with the substitute language found in 42 U.S.C. § 1396r-8(c)(2)(B),

which provides that the base date AMP is triggered by the “day on which the drug was first

marketed.” Aside from the catalyst event of a “covered outpatient drug” being “approved by the

FDA,” however, the statute does not expressly contemplate any other events that would allow a

manufacturer to reset a single source drug’s base date AMP during the lifecycle of that drug

absent a new formulation, see 42 U.S.C. § 1396r-8(c)(2)(C) (providing for the calculation of a

base date AMP for new formulations of a single source drug), or, as the government correctly

noted, a new dosage form and strength, Gov’t’s Summ. J. Br. 18 (arguing that “[c]hanges to an

existing product result in a new base date AMP only if those changes result in a new drug being

marketed under a new NDA or the changes are to dosage form or strength”).

       The Administrative Record confirms that CMS’s 2012 decision allowing Questcor to

reset Acthar’s base date AMP was premised on the agency’s assumption that, because the

infantile spasm indication “was approved under a different [NDA] from the original product,”

that meant that Acthar with the infantile spasm indication must be a different “product” from the

“original product.” A.R. 617 (emphasis added). CMS put Questcor on notice that the agency

was relying on this assumption by stating that the agency “does not have the current ability to

allow a manufacturer to replace the original reported base date AMP with a new base date AMP

midway through the life of a product.” A.R. 617 (emphasis added). The only possible takeaway

from this statement was that CMS believed that Acthar with the infantile spasm indication was

an entirely new drug product. Given Mallinckrodt’s concession that CMS’s rationale was a

departure from the two approaches that Questcor’s General Counsel had identified and proposed

when he advocated for a new base date AMP, see Mallinckrodt’s Summ. J. Br. 2 (arguing that



                                                37
“[w]e know that CMS rejected both of Questcor’s suggested legal pathways for a new base date

AMP and reached its own, unprompted conclusion”), and given that Questcor (and Mallinckrodt)

knew all along that NDA number 022432, although titled a “new drug application,” was in fact

an efficacy supplement to NDA number 008372 that sought the FDA’s approval to revise

Acthar’s label to add infantile spasms as an indication, see id. at 3 (challenging CMS’s claim that

it was ignorant of the fact that Acthar was not “an entirely new drug” on the ground that this

claim was “not right” because “Questcor repeatedly told the agency that the drug was first

approved in 1952 and received a new indication for infantile spasms in 2010”), 12 (arguing that

that “the administrative record makes clear” that the 2010 FDA approval authorizing Questcor to

add infantile spasms to Acthar’s label “was not [an approval] of an ‘entirely new drug’ but

simply added IS to the labeling”), it would have behooved the companies to clarify the agency’s

understanding, if only to insulate them from a dispute down the road, as has now come to pass.

       Mallinckrodt cites record documents numbered A.R. 621, 622, and 632 as evidence that it

clearly disclosed to CMS that Acthar with the infantile spasm indication was not “an entirely

new drug.” Mallinckrodt’s Summ. J. Br. 3. This argument is unavailing upon inspection. Both

A.R. 621 and A.R. 622 are pages from Questcor’s May 8, 2012 letter requesting to set a new

base date AMP for Acthar. A.R. 621 reflects that Questcor told CMS the following:

       The FDA granted Acthar an orphan drug designation for IS in 2003 and approved
       Acthar under NDA 22-432 for treatment of infantile spasms 4 on October 15, 2010.
       We believe that prior owners of Acthar did not pursue an approval with FDA based
       on their view that the economics of obtaining the approval were too burdensome.

A.R. 621. Footnote 4 on that same page stated:

       Acthar’s original NDA is number 08-372, and the FDA has informed Questcor that
       the agency intends to revise its record so that the approval for infantile spasms is
       reflected as part of the product’s original NDA, 08-372. That has not yet occurred.

A.R. 621 n.4. On the next page, Questcor stated:


                                                 38
       Acthar was initially approved for multiple indications in 1952, under NDA 08-372,
       and then in 1978, an NDA supplement was approved for the use of Acthar to treat
       multiple sclerosis exacerbations. On October 15, 2010, Acthar was approved to
       treat infantile spasms under NDA 22-432. The FDA’s approval of Acthar for this
       indication reflects the agency’s conclusion, based on data supplied by Questcor,
       that the product is safe and effective for that use. Upon this approval, however, the
       FDA also significantly revised Acthar’s label and required the implementation [of]
       a Risk Evaluation and Mitigation Strategy (“REMS”), which the agency
       determined was necessary for the product’s safe use. These changes represent a
       significant revision in the product’s labeling and in the conditions under which it
       will be marketed and distributed.

A.R. 622. Lastly, A.R. 632 consists of a chart titled “History of Acthar” that states in relevant

part “2010 IS Approval Label Modernized.”

       The Court does not share Mallinckrodt’s confidence that these statements alerted CMS to

the fact that Acthar with the infantile spasm indication was not a new drug, particularly in light

of the way the 1978 approval to add multiple sclerosis as an indication was identified as an

“NDA supplement” to NDA number 008372. A.R. 622. In contrast, the statements addressing

the approval of NDA number 022432, which was also technically a supplement to NDA number

008372, see, e.g., A.R. 157 (stating that NDA number 022432 “was created for administrative

purposes when the sponsor submitted an efficacy supplement for the treatment of infantile

spasms), 869 (characterizing Questcor’s NDA number 022432 as a “resubmission to your

supplemental new drug application for H.P. Acthar® Gel”), discusses the FDA’s review of the

safety and effectiveness of Acthar for infantile spasm treatment and thereby made the approval

under that NDA number appear to involve something more than a label revision to add a new

indication. In addition, an email that Mallinckrodt sent to CMS on July 6, 2016 characterized the

FDA approval of NDA number 022432 as approving “the product” that was “discussed in the

CMS letter of August 6, 2012,” thereby suggesting that the FDA approval was for a new drug

product rather than a label revision. A.R. 83.



                                                 39
        Furthermore, the statements Mallinckrodt cites were made in documents CMS had before

it issued the August 6, 2012 letter approving a new base date AMP for Acthar, which, as

discussed, makes clear that CMS viewed Acthar with the infantile spasm treatment to be a new

drug product. See A.R. 617. It therefore should have been obvious to Questcor that, however

clearly the company thought it had been that Acthar with the infantile spasm indication was not

“an entirely new drug,” Mallinckrodt’s Summ. J. Br. 3, that clarity had bypassed CMS, see A.R.

617. It was also apparent that CMS erroneously assumed that the FDA’s approval of an NDA

that was assigned a different NDA number signaled that the approval was for a new drug

product. Placed on notice of that erroneous assumption via CMS’s 2012 approval letter,

Questcor (and later Mallinckrodt) gambled by implementing a new base date AMP for Acthar

without first clarifying this point, particularly in light of the statute’s clear language stating that

the base date AMP for a single source drug depends on when the “covered outpatient drug” was

“approved by” the FDA and, if that approval was after October 1, 1990, the base date AMP is

triggered by the date that covered outpatient drug was “first marketed,” 42 U.S.C. §§ 1396r-

8(c)(2)(A)(ii)(II), (B). Nowhere in the Medicaid Drug Rebate Program statute does it provide for

a single source drug’s base date AMP to be reset based solely on the FDA approving a so-titled

“New Drug Application” that does something other than “approve” a “covered outpatient drug,”

as occurred here. See 42 U.S.C. §§ 1396r-8(c)(2).

        The upshot is that CMS correctly assessed in its 2012 approval letter to Questcor that

§ 1396r-8(c)(2)(A) of the Medicaid Drug Rebate Program statute (cited by reference to § 1927 of

the Social Security Act) establishes when a drug’s base date AMP attaches. A.R. 617. CMS

repeated that correct assessment five years later in a March 20, 2017 email to Mallinckrodt. A.R.

81. CMS also correctly assessed that the base date AMP attaches to a drug in relation to when



                                                   40
the drug was approved by the FDA and the agency lacked authority to change a drug’s base date

AMP during that drug’s lifecycle. A.R. 617 (stating that the base date AMP applies to “each

single source or innovator multiple source drug approved by the FDA before or after October 1,

1990” and that CMS lacked authority to “replace the original . . . base date AMP with a new base

date AMP midway through the life of a product”).

       The Court stated at the beginning of this discussion that the legal question was whether

the Medicaid Drug Rebate Program statute contemplates that when the FDA approves an

efficacy supplement application to add a new indication to an existing drug’s label that drug is

then entitled to a new base date AMP. As framed specifically with respect to this case, the

question is whether Acthar with the infantile spasm indication became a distinct single source

drug entitled to a new base date AMP by virtue of the FDA approving Questcor’s efficacy

supplement application after converting it into a Type 6 NDA and assigning it NDA number

022432. The Court answers that legal question in the negative because the plain language of the

statute provides that a single source drug’s base date AMP is set based on when the “covered

outpatient drug” was “approved by the FDA” and, if approved after October 1, 1990, when that

“covered outpatient drug” was “first marketed.” 42 U.S.C. §§ 1396r-8(c)(2)(A)(ii)(II), (B).

Mallinckrodt and Questcor cannot avoid application of the base date AMP that attached when

Acthar was approved by the FDA under NDA number 008372 by manufacturing the existence of

a distinct “single source drug” through their own self-interested actions in continuing to use

NDA number 022432 despite the FDA’s direction otherwise, see A.R. 706, and notwithstanding

Questcor’s own contemporaneous acknowledgment that NDA number 022432 was a “tracking

number” that would “no longer be used,” A.R. 694.




                                                 41
         It is to no avail whether Mallinckrodt continued to produce and distribute Acthar using

defunct NDA number 022432 because, regardless of whether the Medicaid Drug Rebate

Program statute’s definition of “single source drug” could be interpreted in the crafted way that

Mallinckrodt advocates, the statute nonetheless makes clear that the base date AMP is triggered

by the dates on which the “covered outpatient drug” was “approved by” the FDA and “first

marketed”—and it remains undisputed that the date when Acthar was “approved by” the FDA

was 1952 when the FDA approved NDA number 008372. See Mallinckrodt’s Summ. J. Br. 12

(conceding that “the 2010 approval was not of an ‘entirely new drug’ but simply added IS to the

labeling”). Because Acthar was first marketed well before October 1, 1990, its base date AMP

under the statute is “the average manufacturer price for . . . the calendar quarter beginning July 1,

1990 . . . increased by the percentage by which the consumer price index for all urban consumers

(United States city average) for the month before the month in which the rebate period begins

exceeds such index for September 1990.” 42 U.S.C. § 1396r-8(c)(2)(ii)(II). As a result, CMS’s

decision requiring Mallinckrodt and Questcor to correct their Medicaid Drug Rebate Program

reporting for Acthar to reflect this base date AMP, which was triggered by the FDA’s approval

of NDA number 008372, was consistent with the statute and not arbitrary, capricious, or an

abuse of discretion. For these same reasons CMS’s decision also complied with its agency

regulations. 23




23
   Mallinckrodt argues that CMS’s decision violated its own agency regulations because those
“regulations make clear that a ‘single source drug’ is ‘a covered outpatient drug that is produced
or distributed under an original NDA approved by FDA and has an approved NDA number
issued by FDA.” Mallinckrodt’s Summ. J. Br. 9. This argument does not further Mallinckrodt’s
case, though, in light of the clear statutory language the Court has already discussed that ties a
drug’s base date AMP to the date when that drug was approved by the FDA and first marketed.
                                                 42
       B.      CMS Adequately Explained Why Acthar’s Base Date AMP Must Follow the
               FDA’s Approval of NDA Number 008372

       Mallinckrodt also protests that CMS’s decision requiring the company to correct Acthar’s

base date AMP to reflect the base date AMP associated with NDA number 008372 was arbitrary,

capricious, and unreasonable because the agency vacillated about its rationale for the decision

and never actually explained it. Mallinckrodt’s Summ. J. Br. 11–17. The Administrative

Record, however, demonstrates otherwise.

       To reiterate, from the very outset CMS made clear that it was approving a new base date

AMP for Acthar because the agency believed that NDA number 022432 involved the FDA’s

approval of a new drug product to treat infantile spasms. A.R. 169 (stating that CMS was

approving a new base date AMP because “[a]s noted in [Questcor’s] letter of May 8, 2012, the

FDA approved Acthar Gel through a New Drug Application (NDA) for use in treating the

orphan condition of infantile spasms”), 617 (stating that, in accordance with the Medicaid Drug

Rebate Program statute, “the base date AMP is calculated based on the new drug application

which is approved by the FDA” and “given that the recently approved Acthar Gel was approved

under a different [NDA] from the original product, Questcor may set a new base date AMP for

this drug” (emphases added)). That CMS believed NDA number 022432 involved a different

“drug product” from the drug approved under NDA number 008372 is substantiated by CMS’s

statement in its 2012 approval letter that the agency “does not have the current capability to

allow a manufacturer to replace the original reported base date AMP with a new base date AMP

midway through the life of a product.” A.R. 617 (emphasis added).

       After CMS verified that NDA number 022432 was defunct and did not involve the

approval of a new drug, the agency properly directed both Mallinckrodt and Questcor to correct

how they were reporting the drug’s base date AMP for the Medicaid Drug Rebate Program. See


                                                 43
A.R. 2 (referring to the agency’s March 12, 2019 letter (A.R. 13) and directing Mallinckrodt to

report the appropriate base date AMP for Acthar), 13 (stating that “[b]ecause H.P. Acthar gel

[sic] is currently, and always has been, produced or distributed under NDA 008372, the base date

AMP Mallinckrodt is reporting to the Drug Data Reporting for Medicaid (DDR) system does not

reflect the appropriate base date AMP, and Mallinckrodt has been underpaying Medicaid rebates

for H.P. Acthar Gel”), 81 (noting that “FDA has informed us that type-6 NDAs are

administratively closed upon approval,” “the administratively assigned NDA 022432 . . . was

only for the purpose of FDA approval of the new indication, but not for the approval and

marketing of the drug itself,” and “the approval of NDA 022432 in 2010 was not for approval of

a new drug”), 84 (stating that the “baseline data of a purchased product should be the same as the

baseline data of a product marketed previously under the same NDA”), 88 (instructing Questcor

and Mallinckrodt that the “baseline data of an NDC for a single source drug . . . must follow the

NDA”), 89 (stating that “although the NDA for the use of H.P. Acthar Gel for infantile spasms

was initially assigned number 022432” the FDA’s approval letter stated that “any future

submissions ‘should be addressed to the original NDA 008372 for this drug product’”), 106 (“On

April 13, 2016 and March 20, 2017 CMS informed Mallinckrodt LLC that it was reporting

incorrect base Average Manufacturer Price (base AMP) information and an incorrect FDA

application number in the Drug Data Reporting for Medicaid (DDR) system.”), 115 (“It is our

understanding that NDA 008372 for Acthar was approved on April 29, 1952, therefore, the

baseline data for the drug that is marketed under that NDA would be based on data from

9/30/1990 as the approval of NDA 022432 in 2010 was not for approval of a new drug.”), 154

(stating that NDA number 022432 was “no longer used”).




                                                44
       Thereafter, CMS consistently directed the manufacturers to calculate Acthar’s Medicaid

rebates using the base date AMP associated with the NDA under which Acthar was approved by

the FDA for marketing, which was NDA number 008372. A.R. 2, 13, 81, 106, 115, 133. This

direction was compliant with the clear provisos set forth in the Medicaid Drug Rebate Program

statute that tether the base date AMP to the date when a “covered outpatient drug” is “approved

by” the FDA and, if approved after October 1, 1990, when that “covered outpatient drug” was

“first marketed.” 42 U.S.C. §§ 1396r-8(c)(2)(A)(ii)(II), (B). However phrased, CMS’s message

was always the same—(1) the statute requires a single source drug’s base date AMP to be set

based on the when the FDA approved the drug for marketing, (2) the agency lacked authority to

change a drug’s base date AMP midway through the life of the drug, and (3) with respect to

Acthar, the FDA approved the drug for marketing pursuant to NDA number 008372, not defunct

NDA number 022432, which was an efficacy supplement application seeking to revise Acthar’s

label to add a new treatment indication. A.R. 13, 81, 88, 115. Thus, CMS never wavered from

the Medicaid Drug Rebate Program statute’s plain language and, contrary to Mallinckrodt’s

insistence that CMS unfairly and unlawfully changed its position, the record demonstrates that

simply was not so. And the path CMS took to reach its decision requiring Questcor and

Mallinckrodt to correct the way they were reporting Acthar’s base date AMP can be readily and

reasonably be discerned. See Bowman Transp., 419 U.S. at 286.

II.    CMS COMPLIED WITH THE STATUTE AND DID NOT VIOLATE
       PRINCIPLES OF FAIR NOTICE OR RETROACTIVE APPLICATION WHEN
       IT DIRECTED MALLINCKRODT TO CORRECT ACTHAR’S BASE DATE
       AMP

       Mallinckrodt advances two final arguments. The first is that CMS failed to give

Mallinckrodt fair notice that the agency’s interpretation of the Medicaid Drug Rebate Program

statute had changed after it approved Questcor’s request to establish a new base date for Acthar


                                                45
based on the FDA’s approval of defunct NDA number 022432. Mallinckrodt’s Summ. J. Br. 17–

21. Mallinckrodt’s second argument is that CMS’s decision requiring Mallinckrodt to correct

Acthar’s base date AMP and face the retroactive rebate payments and possible penalties that

would result is “impermissibly retroactive.” Id. at 22.

       A.      CMS’s 2012 Approval Letter, Pre-Enforcement Efforts, and the Medicaid
               Drug Rebate Program Statute Supplied Fair Notice that a Single Source
               Drug’s Base Date AMP is Tethered to the Date the Drug was Approved by
               the FDA and First Marketed

       Addressing Mallinckrodt’s fair notice argument first, Mallinckrodt is correct that the

requirement that federal agencies provide “fair notice” of their regulatory interpretations “has

now been thoroughly incorporated into administrative law.” Gen. Elec. Co. v. U.S. E.P.A., 53

F.3d 1324, 1329 (D.C. Cir. 1995), as corrected (June 19, 1995). It is, however, well recognized

that “in many cases the agency’s pre-enforcement efforts to bring about compliance will provide

adequate notice.” Id. Furthermore, “[i]f, by reviewing the regulations and other public

statements issued by the agency, a regulated party acting in good faith would be able to identify,

with ‘ascertainable certainty,’ the standards with which the agency expects parties to conform,

then the agency has fairly notified [that party] of the agency’s interpretation.” Id.

       As an initial matter, the doctrine serves to prevent “deference to an agency’s

interpretation of its own regulations” from “validating the application of a regulation that fails to

give fair warning of the conduct it prohibits or requires.” Gates & Fox Co. v. Occupational

Safety & Health Review Comm’n, 790 F.2d 154, 156 (D.C. Cir. 1986). It therefore follows that,

if the Court is not applying a standard of deference—for example by applying Chevron, see infra

n. 20—because the statute at issue is clear and unambiguous, then the doctrine would not apply.

But even if the doctrine does apply, fair notice was supplied by the clarity of the Medicaid Drug




                                                  46
Rebate Program statute, CMS’s 2012 approval letter, and the agency’s pre-enforcement efforts to

bring about compliance.

       To establish a lack of fair notice, Mallinckrodt first argues that “CMS made no mention

of its current legal position, which is that a drug might in theory be ‘marketed’ under an NDA

that differs from the one under which it was ‘approved.’” Id. at 11. But that was never CMS’s

position, at least according to the Administrative Record. As the Court has repeatedly observed,

CMS’s 2012 letter approving Questcor’s request to set a new base date AMP for Acthar indicates

that the approval was premised on CMS’s erroneous belief that a “drug product” was approved

under NDA number 022432 and, moreover, that this approved “drug product” was different from

the “drug product” approved under NDA number 008372, A.R. 617.

       Another problem with Mallinckrodt’s argument is that CMS’s 2012 approval letter put

Acthar’s manufacturers on fair notice that CMS lacked the authority to change a drug product’s

base date AMP midway through the life of that product. A.R. 617. As a result, Questcor and

Mallinckrodt had fair notice that if Acthar with the infantile spasm indication was not an entirely

new drug product, CMS could not authorize a new base date AMP for it.

       CMS’s pre-enforcement efforts to secure Questcor’s and Mallinckrodt’s compliance with

the Medicaid Drug Rebate Program statute by correcting Acthar’s base date AMP to reflect that

the drug was approved in 1952 under NDA number 008372 also provided the required fair

notice. From 2016 through 2019, CMS gave the manufacturers more than ample opportunity to

bring its reporting into compliance so it would not continue to accrue rebate underpayments for

which it would be liable.

       Of course, fair notice was most certainly supplied by the Medicaid Drug Rebate Program

statute, which the Court has explained clearly and unambiguously sets a single source drug’s



                                                47
base date AMP based on the date the “covered outpatient drug” was “approved by” the FDA. 42

U.S.C. §§ 1396r-8(c)(2)(A)(ii)(II), (B). Mallinckrodt has never disputed that H.P. Acthar Gel®

was approved for marketing when the FDA approved NDA number 008372 in 1952. Setting

aside Mallinckrodt’s attempt to mold a new drug out of the statutory and regulatory definitions

of “single source drug” and the FDA’s approval of now defunct NDA number 022432, which by

all accounts was actually an efficacy supplement application to revise Acthar’s label under NDA

number 008372 (and, indeed, the two NDAs were eventually consolidated), the plain language of

the statute confirms that there was never a statutory basis to set a new base date AMP for Acthar.

To the extent Mallinckrodt views this issue to be an arguable one of statutory interpretation, its

proffered interpretation is not only inconsistent with the purpose of the statute, but would

actually thwart Congress’s intent to minimize the costs of drugs under Medicaid by, as the Court

has already noted, empowering the agency and drug manufacturers to avoid the statutory rebates

by manipulating how applications involving existing drugs are administratively classified.

       B.      CMS’s Decision Requiring Mallinckrodt to Correct Acthar’s Base Date AMP
               was not a Newly Adopted Rule or Policy to Which Concerns about
               Retroactivity Apply

       Mallinckrodt’s final argument is that CMS’s decision requiring Questcor and

Mallinckrodt to correct Acthar’s base date AMP reflects a change in policy that is being

improperly applied retroactively. Mallinckrodt’s Summ. J. Mot. 20. Mallinckrodt cites Retail

Wholesale & Dep’t Store Union v. NLRB, 466 F.2d 380 (D.C. Cir. 1972) (“Retail Union”), and

contends that the factors set forth in that case counsel against allowing CMS to retroactively

penalize Mallinckrodt based on the agency’s new policy. Mallinckrodt’s Summ. J. Mot. 22. The

principle of retroactivity applies, however, to newly adopted rules and policies. See Retail

Union, 466 F.2d at 389 (discussing the principle). Here, though, CMS’s decision was not the

product of a change in policy or a new policy—and the Court has concluded that Mallinckrodt
                                                 48
had fair notice about how CMS was interpreting the Medicaid Drug Rebate Program statute via

the agency’s 2012 letter authorizing Questcor to establish a new base date AMP, among other

indications. Consequently, the retroactivity principle is inapplicable when considered in light of

the particular facts of this case.

                                         CONCLUSION

        For all the foregoing reasons, the Court will deny Mallinckrodt’s Motion for Preliminary

Injunction, ECF No. 4, grant the Government’s Motion for Summary Judgment, ECF No. 17,

and deny Mallinckrodt’s Cross Motion for Summary Judgment, ECF No. 22. An appropriate

order will be entered in the public docket.




March 13, 2020                                ___________________________________
                                                          Thomas F. Hogan
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                   49
